Citation Nr: 1432777	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  He received the Air Medal and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for PTSD with depressive disorder and alcohol abuse and assigned an initial 30 percent disability rating, effective March 30, 2007.

In October 2009, the RO assigned an initial 50 percent rating for the service-connected psychiatric disability, effective from March 30, 2007.

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with the record.

In March 2012, the Board issued a decision that denied entitlement to an initial rating higher than 50 percent for the service-connected psychiatric disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the March 2012 decision was vacated by the Board in March 2014 and this decision satisfies the Veteran's request.   

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported in an April 2014 statement (VA Form 21-4138) and on an April 2014 "Application for Disability Compensation and Related Compensation Benefits" form (VA Form 21-526EZ) that he was receiving psychiatric treatment at the VA Medical Center in Fayetteville, Arkansas (VAMC Fayetteville) and the Fayetteville Vet Center.  The treatment records from VAMC Fayetteville that are currently of record are dated from May to November 2013.  Also, there are VA treatment records contained in the Denver Vista electronic records system which are dated from January 2007 to March 2013.  There are no treatment records from the Fayetteville Vet Center included among the Veteran's records.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, following the Board's March 2012 decision, additional evidence has been associated with the Veteran's paperless records in VBMS and the Virtual VA system which are relevant to the appeal for a higher initial rating for the service-connected psychiatric disability.  This evidence includes additional VA treatment records from VAMC Fayetteville and the Denver Vista electronic records system dated from January 2007 to November 2013.

In May 2014, the Board sent the Veteran a letter asking whether he wanted to waive consideration of this evidence by the AOJ.  He subsequently responded that he wished to have his case remanded back to the AOJ for review of the additional evidence.  Hence, the issue on appeal must be remanded for issuance of the necessary supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all of the Veteran's psychiatric treatment reports from the Fayetteville Vet Center, VAMC Fayetteville dated from November 2013 through the present, contained in the Denver Vista electronic records system and dated from March 2013 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The issue should be readjudicated.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the VA treatment records dated from January 2007 to November 2013 and any additional relevant evidence received since a June 2010 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



